EXHIBIT 10.3

 

SEVERANCE PAYMENT AGREEMENT

(Amended and Restated as of November 4, 2008)

 

This Severance Agreement was entered into as of June 30, 2006 between Internet
Brands, Inc. (the “Company”) and Chuck Hoover (the “Employee”) and is hereby
amended and restated as of November 4, 2008.

 

WHEREAS, Employee is a senior executive of the Company in the capacity of Chief
Marketing Officer;

 

WHEREAS, the Company entered into a Severance Payment Agreement with Employee
dated January 30, 2002 and desires to replace such agreement with this Agreement
to recognize Employee’s continued contribution to the growth and stability of
the Company and provide an additional incentive for Employee to remain at the
Company;

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties agree as follows:

 

1. Severance Payment. If the company terminates Employee’s employment without
Cause, as defined in paragraph 2 below, and for reasons other than death or
disability, and such termination constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
and the applicable guidance issued thereunder (“Section 409A”), the Company will
make a lump sum payment to Employee which payment shall be equal to nine months
of Employee’s base salary plus 75% of Employee’s annual stated cash bonus
target. Notwithstanding the foregoing, it shall be a condition to Employee’s
right to receive such payment that Employee executes and delivers to the Company
a full general release of claims within twenty-one (21) days following the date
of such termination and the statutory period for rescission of such release
elapses without revocation of such release.  Such payment shall be made on the
date following the termination date on which such statutory period has lapsed,
but in all cases, no later than sixty (60) days following the termination date.
In addition, Employee shall receive nine months of continued health, dental and
life insurance benefits under COBRA on the same premium copayment terms as
Employee had while employed at the Company provided that Employee was enrolled
in such plans on the date of termination, subject to Employee’s timely election
and maintenance of  COBRA coverage. Notwithstanding the foregoing sentence, if
Employee retains alternative employment during the nine month severance period
and the new employer offers such benefits, Employee’s health, dental and/or life
insurance benefits shall terminate on the date that such benefits commence at
the new employer.

 

2. Acceleration of Vesting of Equity Grants Upon a Change of Control.  On the
occurrence of a Change of Control (defined below) (i) each of Employee’s equity
grants that are not otherwise fully vested shall automatically vest on a daily
prorata basis over the period

 

1

--------------------------------------------------------------------------------


 

starting from the most recent vesting date of each such grant prior to the
Change of Control through immediately prior to the closing date of the Change of
Control; (ii) the remaining unvested  portion of each of Employee’s equity
grants shall automatically vest 50% immediately prior to the closing date of the
Change of Control. Immediately prior to the closing of the Change of Control
transaction, the Company or the successor entity will reserve amounts sufficient
to pay Employee for the remaining 50% of unvested equity grants (in cash and/or
publicly traded stock of the successor entity on the same terms as provided to
Company stockholders on the closing date). Such remaining 50% shall continue to
vest under the terms of such equity grant agreements through the earlier of the
first anniversary of the closing date of the Change of Control transaction or a
termination of Employee under this subsection (c), upon which date all remaining
unvested equity grants shall automatically vest and Employee shall be paid all
amounts reserved for such purpose to Employee. “Change of Control” shall mean
(i) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or (ii) the consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets,

 

3. Cause. For purposes of paragraph 1 above, “Cause” shall be defined as
(i) termination for any act of personal dishonesty taken by Employee in
connection with Employee’s responsibilities to the Company after repeated
written warnings, (ii) a felony conviction, (iii) termination due to a willful
act that constitutes misconduct and is injurious to the Company after repeated
written warnings, or (iv) gross negligence, recklessness, or willful misconduct
or malfeasance in the performance by Employee of his duties after repeated
written warnings.

 

4. Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes.

 

5. Section 409A. To the extent applicable, this Agreement shall be interpreted
in a manner that satisfies, or qualifies for exemption from, the requirements of
Section 409A.  Notwithstanding any provision of this Agreement to the contrary,
if the Company determines that any payments or benefits payable under this
Agreement may be subject to Section 409A, the Company may, with Employee’s prior
written consent, adopt such amendments to this Agreement or adopt other policies
or procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to comply with, or exempt such payments and benefits from, the
requirements of Section 409A.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of November 4, 2008.

 

 

INTERNET BRANDS, INC.

 

 

 

By:

/s/ Robert N. Brisco

 

 

Robert N. Brisco

 

 

Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

 

By:

/s/ Chuck Hoover

 

 

Chuck Hoover

 

 

3

--------------------------------------------------------------------------------